Jackson, C. J.
Where suit was brought against the Central Line ■of Steamers, a copartnership alleged to be engaged as common carriers in running a line of boats and composed of an individual and a railroad •company, in whose charter no power to form such a partnership appears such action was demurrable. There was nothing in it to amend by, and it was proper to refuse an amendment by which it was sought to sue the natural person and the company as individual tort feasors united in a common venture as carriers. Gunn vs. Central Railroad (February Term, 1885), pamphlet p. 12.
Judgment affirmed.